UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): June 29, 2012 TECHPRECISION CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-51378 51-0539828 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 3477 Corporate Parkway, Suite 140 Center Valley, PA 18034 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (484) 693-1700 Copies to: William A. Scari, Jr. Pepper Hamilton LLP 400 Berwyn Park 899 Cassatt Road Berwyn, PA 19312-1183 Phone: (610) 640-7800 Fax: (610) 640-7835 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 29, 2012, Techprecision Corporation (the “Company”) issued a press release announcing it had agreed to terms amending its credit facility and that it will be delayed in filing its Annual Report on Form 10-K for the year ended March 31, 2012.The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference.In connection with the delayed filing of its Annual Report on Form 10-K, the Company will file a Form 12b-25 with the Securities and Exchange Commission disclosing the reasons for the delay. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated June 29, 2012 Forward Looking Statements This Current Report on Form 8-K, including Exhibit 99.1, contains certain “forward-looking statements” relating to the business of the Company and its subsidiary companies. These forward looking statements are often identified by the use of forward-looking terminology such as "believes,” expects" or similar expressions. Such forward looking statements involve known and unknown risks and uncertainties that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. Investors should not place undue reliance on these forward-looking statements, which speak only as of the date of this Current Report on Form 8-K. The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including the risk that the amendment is not executed or not executed on terms described above, the Company’s ability to remain in compliance with the covenants under its credit facility, the Company’s ability to file its Annual Report on Form 10-K no later than the 15th day following its prescribed due date, and other risks discussed in the company’s periodic reports that are filed with the Securities and Exchange Commission and available on its website (www.sec.gov). All forward-looking statements attributable to the Company or to persons acting on its behalf are expressly qualified in their entirety by these factors other than as required under the securities laws. The Company does not assume a duty to update these forward-looking statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 29, 2012 By:/s/ Richard Fitzgerald Name:Richard Fitzgerald Title:Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Press Release dated June 29, 2012
